Case 2:20-cr-00014-Z-BR Document 336 Filed 11/20/2Q_ Page 1 0f 1 PagelD 900

   
   
 
  
        
     
 

  

- DISTRICT COURT
DISTRICT OF TEXAS

AMARILLO DIVISION

UNITED STATES OF AMERICA § CTERK. Ue
§ “ 4 DISTRICT COURT
Plaintiff, § af Deputy oo
§ Oe
v. § 2:20-CR-14-Z-BR-(12)
§
DUSTIN SPEAR §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Dustin Spear filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Dustin Spear was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Dustin Spear; and ADJUDGES Defendant Dustin
Spear guilty of Count Fifteen in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November Ww 2020.

 

MAATHEW 4. KACSMARYK
ITED STATES DISTRICT JUDGE

 
